DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2022 has been entered.

Claim Objection
Claim 1 is objected to because of an informality, which can be corrected as follows:  In line 4, after “shuttle”, --stop--  should be inserted.  Appropriate correction is required.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-26 are rejected under 35 U.S.C. 103 as being unpatentable over Saliman et al. (2009/0012538). Saliman et al. disclose the invention substantially as claimed.  Saliman et al. disclose, at least in figures 29A-30B and 32 and paragraph [0129] and [0170]-[0174]; a suture manipulating device (e.g., as shown in fig. 32) comprising: a first jaw (3201) and a second jaw (3203), wherein the first jaw has a first jaw track (a lumen within the first jaw) and a first female shuttle stop (3213), and wherein the second jaw (3203) has a second jaw track (a lumen within the second jaw) and a second female shuttle stop (3213’); a shuttle (unlabeled shuttle between 3213 and 3213’, as shown in fig. 32 and analogous to the shuttles as shown to in fig. 30A and 30B, according to para. [0174]) movable in the first jaw track and the second jaw track, wherein the shuttle has a first male shuttle stop (an unlabeled portion of the shuttle within 3213, as shown in fig. 32) releasably engageable with the first female shuttle stop, wherein the shuttle has a second male shuttle stop an unlabeled portion of the shuttle within 3213’, as shown in fig. 32) releasably engageable with the second female shuttle stop, wherein when the first male shuttle stop is releasably engaged with the first female shuttle stop, the first male shuttle stop is in the first female shuttle stop and movement of the shuttle in the first jaw track is inhibited, and wherein when the second male shuttle stop is releasably engaged with the second female shuttle stop, the second male shuttle stop is in the second female shuttle stop and movement of the shuttle in the second jaw track is inhibited; a first pusher (3212); wherein the shuttle is movable in a first direction in the first jaw track via the first pusher; and a second pusher (another 3212 within 3203, as shown in fig. 32, but not labeled), wherein the shuttle is movable in a second direction in the second jaw track via the second pusher, wherein the shuttle is movable in the first direction in the second jaw track via the first pusher, and wherein the shuttle is movable in the second direction in the first jaw track via the second pusher; wherein the first female shuttle stop is a recess in the first jaw (i.e., a recess within 3213), and wherein the second female shuttle stop is a recess in the second jaw (i.e., a recess within 3213’); wherein the first female shuttle stop extends laterally away from a longitudinal center of the first jaw track (I.e., the portion of the shuttle stop within 3213 includes lateral portions.), and wherein the second female shuttle stop extends laterally away from a longitudinal center of the second jaw track (I.e., the portion of the shuttle stop within 3213’ includes lateral portions.), wherein the first male shuttle stop is a first lateral arm (i.e., an end portion of the shuttle), and wherein the second male shuttle stop is a second lateral arm (another end portion of the shuttle); wherein the first male shuttle stop extends laterally away from a shuttle longitudinal axis (when the shuttle is bent while within the first jaw track), and wherein the second male shuttle stop extends laterally away from the shuttle longitudinal axis (when the shuttle is bent while within the second jaw track); wherein the first male shuttle stop and the second male shuttle stop extend in opposite directions (I.e., the shuttle includes opposing end portions.); wherein the first male shuttle stop and the second male shuttle stop are on opposite lateral sides of the shuttle (I.e., the end portions of the shuttle may be deemed lateral sides when the manipulating instrument is oriented as in fig. 32.); wherein when the first male shuttle stop is releasably engaged with the first female shuttle stop, the first male shuttle stop and the second male shuttle stop are in the first jaw track; wherein when the second male shuttle stop is releasably engaged with the second female shuttle stop, the first male shuttle stop and the second male shuttle stop are in the second jaw track; wherein a first gap is between the first male shuttle stop and a shuttle longitudinal axis (I.e., a gap is formed between the recess of 3213 and the unlabeled end portion of the shuttle.), and wherein a second gap is between the second male shuttle stop and the shuttle longitudinal axis (I.e., a gap is formed between the recess of 3213 and the unlabeled end portion of the shuttle.); wherein when the first male shuttle stop is releasably engaged with the first female shuttle stop, a first gap is between the first male shuttle stop and a shuttle longitudinal axis, and wherein when the second male shuttle stop is releasably engaged with the second female shuttle stop, a second gap is between the second male shuttle stop and the shuttle longitudinal axis; wherein the first male shuttle stop is flexible (when it is formed of a flexible material, such as plastic described in para. [0129]); and wherein the second male shuttle stop is flexible (when it is formed of a flexible material, such as plastic described in para. [0129]).  
Saliman et al. also disclose a suture manipulating device (e.g., as shown in fig. 32) comprising: a first jaw (3201) and a second jaw (3203), wherein the first jaw has a first jaw track (a lumen within the first jaw) and a first jaw shuttle stop (3213), and wherein the second jaw has a second jaw track (a lumen within the second jaw) and a second jaw shuttle stop (3213’); a shuttle (unlabeled shuttle between 3213 and 3213’, as shown in fig. 32 and analogous to the shuttles shown in fig. 30A and 30B, according to para. [0174]) movable in the first jaw track and the second jaw track, wherein the shuttle has a first extension (end portion) movable into and out of the first jaw shuttle stop, wherein the shuttle has a second extension (another end portion) movable into and out of the second jaw shuttle stop, and wherein the first extension and the second extension are on opposite lateral sides of the shuttle; and a first pusher (3212) and a second pusher (another 3212), wherein the shuttle is movable in the first jaw track via the first pusher, and wherein the shuttle is movable in the second jaw track via the second pusher; wherein the first jaw shuttle stop is a recess in the first jaw (i.e., within a recess in 3213), and wherein the second jaw shuttle stop is a recess in the second jaw (i.e., a recess within 3213’); wherein when the first extension is in the first jaw shuttle stop, the first extension and the second extension are in the first jaw, and wherein when the second extension is in the second jaw shuttle stop, the first extension and the second extension are in the second jaw; wherein the first extension is flexible toward and away from a shuttle longitudinal axis, and wherein the second extension is flexible toward and away from the shuttle longitudinal axis.  
Saliman et al. further disclose a suture manipulating device (e.g., as shown in fig. 32) comprising: a first jaw (3201) and a second jaw (3203), wherein the first jaw has a first jaw track (a lumen within the first jaw) and a first jaw recess (3205), and wherein the second jaw has a second jaw track (a lumen within the second jaw) and a second jaw recess (another 3205 shown in fig. 32, but not labeled), a shuttle (unlabeled shuttle between 3213 and 3213’, as shown in fig. 32 and analogous to the shuttles shown in fig. 30A and 30B, according to para. [0174]) movable in the first jaw track and the second jaw track, wherein the shuttle has a first shuttle stop (3213) movable into and out of the first jaw recess, wherein the shuttle has a second shuttle stop (3213’) movable into and out of the second jaw recess, wherein when the first shuttle stop is in the first jaw recess, a first gap is between the first shuttle stop and a shuttle longitudinal axis (I.e., a gap is formed between the recess of 3213 and the unlabeled end portion of the shuttle.), and wherein when the second shuttle stop is in the second jaw recess, a second gap is between the second shuttle stop and the shuttle longitudinal axis (I.e., a gap is formed between the recess of 3213’ and the unlabeled end portion of the shuttle.); and a first pusher (3212) and a second pusher (another 3212), wherein the shuttle is movable in the first jaw track via the first pusher, and wherein the shuttle is movable in the second jaw track via the second pusher; wherein the first shuttle stop and the second shuttle stop are on opposite lateral sides of the shuttle (I.e., the end portions of the shuttle may be deemed lateral sides when the manipulating instrument is oriented as shown in fig. 32.).
However, for the embodiment of the suture manipulating device shown in figure 32, Saliman et al. do not explicitly disclose a first jaw suture slot and a second jaw suture slot.  Nevertheless, Saliman et al. teach, in figures 29A-29E, an embodiment of a suture manipulating device having a first jaw suture slot and a second jaw suture slot, wherein the first and second jaw suture slots each receive a “Suture” during suturing of tissue (a “Tendon/Capsule/etc….”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of figures 29A-29E, to modify the suture manipulating device of figure 32, so that it includes first and second jaw suture slots.  Such a modification would allow a suture to be guided by a shuttle moved within the first and second jaws and passed through tissue at a desired location.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Raybin et al. (10,631,872) teach a suture manipulating device.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771